DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 4-6, 8, 11, 12, 15, and 18 have been amended. Claims 1, 4-8, 11-15, and 18-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Zitlaw does not explicitly teach “embedding a resistive memory specific command value in the SPI command byte to define information carried in the address byte as a resistive memory function” of amended claim 1, the Examiner respectfully disagrees. 

Zitlaw discloses a host system communicating with a memory device via an SPI communication system (Fig. 4; [0033], “memory device 104 can include a serial peripheral interface 402”). Zitlaw further discloses that the memory requests consist of a command byte, an address byte, and a data byte (See Zitlaw: Figure 2). While Applicant argues that Zitlaw does not teach an address byte is a resistive memory function instead of an address, the claim language states “embedding a resistive memory specific command value in the SPI command byte to define information carried in the address byte as a resistive memory function”, which can be broadly read as “embedding a resistive memory specific command value in the SPI command byte… as a resistive memory function”. This means that the claim limitation can be interpreted as requiring that the command byte defines information carried in the address, wherein command byte also allows the memory device to interpret the address byte. Thus because Zitlaw’s command is (i.e. read/write) is sent and then the address is processed by the memory device (Figures 2 & 3; Paragraph 0028, While timing diagram 300 depicts the read command having a 8 clock cycle duration and the address having a 24 clock cycle duration), 

Applicant’s arguments with respect to claim(s) 1 “SPI-NOR” limitations and the claim 1 limitation “the information carried in the address byte is the resistive memory function instead of an address” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are found in claim 15, “means for transmitting resistive memory commands”, which has the corresponding structure described in the specification: resistive memory controller described in paragraph [0081] and the resistive memory controller being an SPI controller described in paragraph [0051] and Figure 4.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 8, 12, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw (US 2011/0153900) in view of Choi (US 2015/0143035) in further view of Ellis (US 2013/0275795).

Regarding claim 1, Zitlaw teaches a method of serial peripheral interface (SPI) communications (Fig. 4, 402, SPI interface for Memory Device 104) for a resistive memory (Fig. 4, 104, Memory device; Paragraph 0019, memory device 104 can be a non-volatile memory distinct from ROM or FLASH, such as, but not limited to, ferroelectric RAM (FeRAM), magnetoresistive RAM (MRAM)), the method comprising: transmitting memory commands via the SPI to operate the resistive memory according to an SPI protocol (Paragraph 0026, After the read command and address, the host controller waits for a memory device to drive target data), the SPI protocol comprising a command byte (Fig. 2, Read Command for Memory Device in Fig. 4, 104), an address byte (Fig. 2, Target Address in a Resistive Memory Device), and data bytes (Fig. 2, Data); embedding a resistive memory specific command value in the SPI command byte to define information carried in the address byte (Paragraph 0022, host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104) as a resistive memory function (Paragraph 0022, memory device 104 during operations such as a read operation, a write operation; i.e. address in resistive memory device), in which the resistive memory specific command value in the SPI command byte indicates the information carried in the address byte (Paragraph 0038, FIG. 5, timing diagram 500 begins when a host controller specifies a command and an address during the initial portion of a read cycle), is the resistive memory function instead of an address (Fig. 2, Read Command Byte); and embedding a resistive memory command in the address byte of the SPI protocol to implement the resistive memory function (Fig. 2, Target Address is a function to access a region of resistive memory).
Zitlaw teaches an SPI command comprises a command byte and an address byte. Zitlaw does not explicitly teach wherein information in the address byte is a function instead of an address.
Choi teaches a resistive memory specific command value in the command byte (Fig. 6, Program Command Field Format; Paragraph 0077, FIG. 6, there are illustrated a program command field format for writing data at the storage device 2200) to define information carried in the address byte (Fig. 6, Storage Address Format) as a resistive memory function (Paragraph 0109, the storage address format may contain a reprogram information area as a separate area for transferring reprogram information… Paragraph 0112, a first program (1.sup.st PGM) operation may be performed when the reprogram information area is set to "00h"), in which the information carried in the address byte is the resistive memory function instead of an address (Fig. 15, Reprogram Information in Storage Address Format of Fig. 6; Paragraph 0036, FIG. 14 is a detailed diagram of a storage address format of a program command field format shown in FIGS. 6… Paragraph 0037, FIGS. 15 and 16 are diagrams for describing a reprogram information transferring method shown in FIG. 14); and embedding a resistive memory command in the address byte to implement the resistive memory function (Fig. 6, Storage Address Format), the resistive memory command recognized based on the resistive memory specific command value (Fig. 6, Recognize Storage Address Format after Program Mark Command; Paragraph 0078, FIG. 6, the storage device 2200 sends the host 2100 a program mark indicating a transfer of information for writing.  After sending the program mark, the host 2100 sends a storage address format for designating a storage location of program data). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Choi and replace the address field with program information functionality to program the memory device (See Choi: Paragraph 0079).  
One of ordinary skill in the art would be motivated to make the modifications in order to increase the amount of information provided to the storage device via the address field regarding reprogramming a storage device, thus improving performance and ensuring that the reprogramming is performed accurately (See Choi: Paragraph 0005).
Zitlaw teaches a SPI protocol being used with MRAM. Zitlaw does not explicitly teach an unconventional SPI-NOR protocol that uses resistive memory functions within the SPI-NOR protocol. 
Ellis teaches SPI-NOR protocol (Fig. 1, 113 NOR); embedding a resistive memory specific command value in the SPI command byte, in which the resistive memory specific command value is undefined by the SPI-NOR protocol (Paragraph 0025, NOR flash can include serial peripheral interface (SPI) NOR flash, magnetoresistive random-access memory (MRAM), Phase Change Memory (PCM), Ferromagnetic random-access memory (FRAM), or a combination thereof); and embedding a resistive memory command value in the address byte of the SPI-NOR protocol to implement the resistive memory function (Paragraph 0119, NOR device 113 can include SPI NOR flash, MRAM, PCM, FRAM, or a combination thereof for storing drive firmware and other pieces of ancillary data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Ellis and utilize an SPI-NOR protocol in combination with MRAM memory such that it is undefined by completely SPI-NOR system.  
One of ordinary skill in the art would be motivated to make the modifications in order to increase semiconductor device type diversification with MRAM and SPI-NOR memory combinations, thus increasing commercial competitiveness and accommodating industry specifications and technologies (See Ellis: Paragraphs 0005 & 0006).

Regarding claim 4, Zitlaw in view of Choi in further view of Ellis teaches the method of claim 1. Zitlaw teaches the method further comprising remapping pin definitions of an SPI interface for the resistive memory (Paragraph 0022, For instance, a protocol can be established in terms of clock pulses of the clock signal, wherein the protocol instructs the memory device 104 and/or the host device 102 when to push data onto the SIO lines, what data to push, and how quickly to transition data.  The SIO lines (e.g., SIO 0-3) can carry data signals, command signals, address signals, or the like) in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).

Regarding claim 7, Zitlaw in view of Choi in further view of Ellis teaches the method of claim 1. Zitlaw teaches the method further comprising incorporating the resistive memory into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (Paragraph 0058, in accordance with an example, the chipset 1002 can be incorporated into an electronic device such as, but not limited to, a computer, a laptop computer, network equipment (e.g., routers, access points), a media player and/or recorder (e.g., audio player and/or recorder, video player and/or recorder); i.e. memory incorporated along with chipset).

Regarding claim 8, Zitlaw teaches a serial peripheral interface (SPI) resistive memory system, comprising: a resistive memory having a serial peripheral interface (SPI) (Fig. 4, 402, SPI interface); and a memory controller coupled to the resistive memory (408, Memory controller coupled to 104, memory device), the memory controller operable to transmit resistive memory commands via the SPI according to an SPI protocol (Paragraph 0026, After the read command and address, the host controller waits for a memory device to drive target data), the SPI protocol comprising a command byte, an address byte, and data bytes (Fig. 2, Read commands, target address, data); in which the memory controller is configured to embed a resistive memory specific command value in the command byte of the SPI protocol to define information carried in the address byte (Paragraph 0022, host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104) as a resistive memory function (Fig. 2, Read command); in which the resistive memory specific Fig. 2, Read Command Byte), the memory controller is configured to embed a resistive memory command in the address byte of the SPI protocol to implement the resistive memory function (Fig. 2, Target Address is a function to access a region of resistive memory).
Zitlaw teaches using an SPI protocol to communicate with a memory device that could possibly be MRAM, where the SPI command comprises an address byte and a command byte.  
Zitlaw does not explicitly teach wherein information in the address byte indicates a function instead of an address.
Choi teaches a resistive memory specific command value in the SPI command byte (Fig. 6, Program Command Field Format; Paragraph 0077, FIG. 6, there are illustrated a program command field format for writing data at the storage device 2200) to define information carried in the address byte (Fig. 6, Storage Address Format) as a resistive memory function (Paragraph 0109, the storage address format may contain a reprogram information area as a separate area for transferring reprogram information… Paragraph 0112, a first program (1.sup.st PGM) operation may be performed when the reprogram information area is set to "00h"), in which the information carried in the address byte is the resistive memory function instead of an address (Fig. 15, Reprogram Information in Storage Address Format; Paragraph 0036, FIG. 14 is a detailed diagram of a storage address format of a program command field format shown in FIGS. 6… Paragraph 0037, FIGS. 15 and 16 are diagrams for describing a reprogram information transferring method shown in FIG. 14); the memory controller is configured to embed a resistive memory command in the address byte to implement the resistive memory function (Fig. 6, Storage Address Format), the resistive memory command Fig. 6, Recognize Storage Address Format after Program Mark Command; Paragraph 0078, FIG. 6, the storage device 2200 sends the host 2100 a program mark indicating a transfer of information for writing.  After sending the program mark, the host 2100 sends a storage address format for designating a storage location of program data). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Choi and replace the address field with program information functionality to program the memory device (See Choi: Paragraph 0079).  
One of ordinary skill in the art would be motivated to make the modifications in order to increase the amount of information provided to the storage device regarding reprogramming a storage device, thus improving performance and ensuring that the reprogramming is performed accurately (See Choi: Paragraph 0005).
Zitlaw does not explicitly teach an unconventional SPI-NOR protocol. 
Ellis teaches SPI-NOR protocol (Fig. 1, 113 NOR); embedding a resistive memory specific command value in the SPI command byte, in which the resistive memory specific command value is undefined by the SPI-NOR protocol (Paragraph 0025, NOR flash can include serial peripheral interface (SPI) NOR flash, magnetoresistive random-access memory (MRAM), Phase Change Memory (PCM), Ferromagnetic random-access memory (FRAM), or a combination thereof); and the memory controller is configured to embed a resistive memory command in the address byte of the SPI-NOR protocol to implement the resistive memory Paragraph 0119, NOR device 113 can include SPI NOR flash, MRAM, PCM, FRAM, or a combination thereof for storing drive firmware and other pieces of ancillary data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Ellis and utilize an SPI-NOR protocol in combination with MRAM memory such that it is undefined by completely SPI-NOR system.  
One of ordinary skill in the art would be motivated to make the modifications in order to increase semiconductor device type diversification, thus increasing commercial competitiveness and accommodating industry specifications and technologies (See Ellis: Paragraphs 0005 & 0006).

Regarding claim 12, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 8. Zitlaw teaches in which the SPI comprises remapped signal pins (Paragraph 0022, For instance, a protocol can be established in terms of clock pulses of the clock signal, wherein the protocol instructs the memory device 104 and/or the host device 102 when to push data onto the SIO lines, what data to push, and how quickly to transition data.  The SIO lines (e.g., SIO 0-3) can carry data signals, command signals, address signals, or the like) in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).

Regarding claim 13, Zitlaw in view of Choi in further view of Ellis the system of claim 8. Zitlaw further teaches in which the resistive memory is coupled to the SPI via an SPI bus (Fig. 4, SPI bus between 408 controller and 402 device interface).

Regarding claim 14, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 8. Zitlaw further teaches integrated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (Paragraph 0058, in accordance with an example, the chipset 1002 can be incorporated into an electronic device such as, but not limited to, a computer, a laptop computer, network equipment (e.g., routers, access points), a media player and/or recorder (e.g., audio player and/or recorder, video player and/or recorder); i.e. memory incorporated along with chipset).

Regarding claim 15, Zitlaw teaches a serial peripheral interface (SPI) resistive memory system, the system comprising: a resistive memory having a serial peripheral interface (SPI) (Fig. 4, 402, SPI interface); and means for transmitting resistive memory commands to the resistive memory via the SPI according to an SPI protocol (408, Memory controller coupled to 104, memory device), the SPI protocol comprising a command byte, an address byte, and data bytes (Fig. 3, Read command, target address, data bytes); means for embedding a resistive memory specific command value in the command byte of the SPI protocol to define information carried in the address byte (Paragraph 0022, host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104) as a Fig. 2, Read command), in which the resistive memory specific command value in the SPI command byte is the resistive memory function instead of an address (Fig. 2, Read command byte); means for embedding a resistive memory command in the address byte of the SPI protocol to implement the resistive memory function (Fig. 2, Target Address is a function to access a region of resistive memory).
Zitlaw teaches using an SPI protocol to communicate with a memory device that could possibly be MRAM, where the SPI command comprises an address byte and a command byte. 
Zitlaw does not explicitly teach wherein information in the address byte indicates a function instead of an address.
Choi teaches a resistive memory specific command value in the SPI command byte (Fig. 6, Program Command Field Format; Paragraph 0077, FIG. 6, there are illustrated a program command field format for writing data at the storage device 2200) to define information carried in the address byte (Fig. 6, Storage Address Format) as a resistive memory function (Paragraph 0109, the storage address format may contain a reprogram information area as a separate area for transferring reprogram information… Paragraph 0112, a first program (1.sup.st PGM) operation may be performed when the reprogram information area is set to "00h"), in which the information carried in the address byte is the resistive memory function instead of an address (Fig. 15, Reprogram Information in Storage Address Format; Paragraph 0036, FIG. 14 is a detailed diagram of a storage address format of a program command field format shown in FIGS. 6… Paragraph 0037, FIGS. 15 and 16 are diagrams for describing a reprogram information transferring method shown in FIG. 14); and means for embedding a resistive memory command in the address byte to implement the resistive memory function Fig. 6, Storage Address Format), the resistive memory command recognized based on the resistive memory specific command value (Fig. 6, Recognize Storage Address Format after Program Mark Command; Paragraph 0078, FIG. 6, the storage device 2200 sends the host 2100 a program mark indicating a transfer of information for writing.  After sending the program mark, the host 2100 sends a storage address format for designating a storage location of program data). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Choi and replace the address field with program information functionality to program the memory device (See Choi: Paragraph 0079).  
One of ordinary skill in the art would be motivated to make the modifications in order to increase the amount of information provided to the storage device regarding reprogramming a storage device, thus improving performance and ensuring that the reprogramming is performed accurately (See Choi: Paragraph 0005).
Zitlaw does not explicitly teach an unconventional SPI-NOR protocol. 
Ellis teaches SPI-NOR protocol (Fig. 1, 113 NOR); embedding a resistive memory specific command value in the SPI command byte, in which the resistive memory specific command value is undefined by the SPI-NOR protocol (Paragraph 0025, NOR flash can include serial peripheral interface (SPI) NOR flash, magnetoresistive random-access memory (MRAM), Phase Change Memory (PCM), Ferromagnetic random-access memory (FRAM), or a combination thereof); and embedding a resistive memory command value in the address byte of the SPI-NOR protocol to implement the resistive memory function (Paragraph 0119, NOR device 113 can include SPI NOR flash, MRAM, PCM, FRAM, or a combination thereof for storing drive firmware and other pieces of ancillary data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Ellis and utilize an SPI-NOR protocol in combination with MRAM memory such that it is undefined by completely SPI-NOR system.  
One of ordinary skill in the art would be motivated to make the modifications in order to increase semiconductor device type diversification, thus increasing commercial competitiveness and accommodating industry specifications and technologies (See Ellis: Paragraphs 0005 & 0006).

Regarding claim 18, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 15. Zitlaw does teaches in which the SPI comprises remapped signal pins (Paragraph 0022, For instance, a protocol can be established in terms of clock pulses of the clock signal, wherein the protocol instructs the memory device 104 and/or the host device 102 when to push data onto the SIO lines, what data to push, and how quickly to transition data.  The SIO lines (e.g., SIO 0-3) can carry data signals, command signals, address signals, or the like) that are remapped in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).

Regarding claim 19, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 15. Zitlaw teaches in which the resistive memory is coupled to the SPI via an SPI bus (Fig. 4, SPI bus between 408 controller and 402 device interface).

Regarding claim 20, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 15. Zitlaw teaches the system integrated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (Paragraph 0058, in accordance with an example, the chipset 1002 can be incorporated into an electronic device such as, but not limited to, a computer, a laptop computer, network equipment (e.g., routers, access points), a media player and/or recorder (e.g., audio player and/or recorder, video player and/or recorder); i.e. memory incorporated along with chipset).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw (US 2011/0153900) in view of Choi (US 2015/0143035) in further view of Ellis (US 2013/0275795) in further view of Nguyen (US 9,542,982).

Regarding claim 5, Zitlaw in view of Choi in further view of Ellis teaches the method of claim 1. Zitlaw teaches performing a function in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).

Nguyen teaches the method further comprising sending dummy data bytes to perform clock toggling (Col. 2, Lines 57-67, power is ramped up in the data detector and/or data decoder by gating clock signals to different regions in the data detector and data decoder at staggered intervals, while providing dummy data with toggling or alternating data values to the data detector and data decoder).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Nguyen and include dummy cycle toggling through the use of dummy data. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform controlled power ramping in response to transients when turning the memory device on which can help reduce overall power consumption (See Col. 2, Lines 42-50). 

Regarding claim 11, Zitlaw in view of Choi in further view of Ellis teaches the system of claim 8. Zitlaw teaches performing a function in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).
Zitlaw does not teach in which the data bytes of the SPI protocol comprise dummy data bytes to toggle a clock signal. 
Col. 2, Lines 57-67, power is ramped up in the data detector and/or data decoder by gating clock signals to different regions in the data detector and data decoder at staggered intervals, while providing dummy data with toggling or alternating data values to the data detector and data decoder).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Nguyen and include dummy cycle toggling through the use of dummy data. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform controlled power ramping in response to transients when turning the memory device on which can help reduce overall power consumption (See Col. 2, Lines 42-50). 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw (US 2011/0153900) in view of Choi (US 2015/0143035) in further view of Ellis (US 2013/0275795) in further view of Son (US 2016/0155515).

Regarding claim 6, Zitlaw in view of Choi in further view of Ellis teaches the method of claim 1. Zitlaw teaches performing a function in response to receiving the information carried in the address byte indicating the resistive memory function (Paragraph 0022, For instance, the host device 102 can drive the SIO lines to convey a command and/or a memory address to the memory device 104).

Son teaches the method further comprising the resistive memory function comprises (Paragraph 0070, each of the plurality of semiconductor memory devices… may be a may be a memory device including resistive type memory cells such as a magnetoresistive random access memory (MRAM)) programming an internal test register with the resistive memory commands (Paragraph 0017, The test circuit may write the test pattern data … Paragraph 0103, The control logic 210a may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 201a).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Son and include a test mode configurable through sending commands to a test mode register. 
One of ordinary skill in the art would be motivated to make the modifications in order to reduce errors with a test mode that determines if anything is wrong with system (See Son: Paragraph 0003) while further yielding the predictable result of enabling testing of the memory device to determine issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2014/0047165 to Nemazie discloses an MRAM memory system that uses an SPI controller for data storage operations (See Nemazie: Paragraph 0032, contents of MRAM are coupled to the processor through a system bus such as Serial Peripheral Interface (SPI) bus).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185